       Case 19-02755            Doc 18        Filed 03/05/19 Entered 03/05/19 16:21:31                        Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                         Northern District of Illinois, Eastern Division

IN RE: Kardon A. Daniels                                         )              Chapter 13
                                                                 )              Case No. 19 B 02755
         Debtor(s)                                               )              Judge A. Benjamin Goldgar

                                                       Notice of Motion

     Kardon A. Daniels                                                         Debtor A ttorney: David M Siegel
     11840 S. Karlov                                                           via Clerk's ECF noticing procedures
     Apt. 1E
     Alsip, IL 60803


                                                                               >   Dirksen Federal Building
On March 19, 2019 at 11:00 am, I will appear at the location listed to the     >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 642
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Wednesday, March 6, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 02/01/2019.

2.   The debtor(s) have failed to provide an Affidavit of Compliance.

3.   The debtor(s) have failed to provide to the Trustee a copy of the Federal income tax return (or transcript thereof) for the
     four years preceding the filing of the petition.

4.   The debtor(s) have failed to begin payments within thirty days of filing the plan as required under 11 U.S.C. §1326(a) (1).


5.   The debtor(s) have failed to maintain payments to the Trustee's office as required under 11 U.S.C. §1326.

6.   The debtor(s) have failed to attend one scheduled §341(a) meeting of the creditors

7.   The debtor(s) have failed to provide required identification and or social security documentation.

8.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
